DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figures 1A-2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Remarks dated July 6, 2021
Applicant states figures 1A-2 are not prior art because they incorporate aspects of the present invention as stated in ¶ 0042. However, ¶¶ 0009 and 0042 states that the device shown in figure 1A is “capable of incorporating aspects of the invention”. This statement means what is shown is not the invention, but that the invention can be used with what was previously known. Therefore, figure 1A, and by extension figures 1B-2 show only that which is old. Since these figures do not illustrate the invention, and show only known structures they must be labeled as prior art per MPEP § 608.02(g).

Specification
Examiner withdraws the specification objections based upon Applicant’s amendment to the specification.

	
	
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, 
Claim 9 is indefinite because it contains circular reasoning. The circular reasoning is that claim 9 is directed to “an integrated circuit (IC)” device (preamble). The body of the claim contains the preamble (IC) in the limitation “wherein a portion of the bottom conductive electrode is within a via formed in a fill material of the IC structure”. Since the entire body of the claim is equivalent to a definition of a word, by using the term IC in the body of the claim Applicant is defining a word by itself. This is equivalent if the definition of a house, was a building comprising a house. The world and definition circle each other.
Remarks dated July 6, 2021
Applicant states claim 9 is not indefinite because it does not violate any rules of indefiniteness.
This argument is not persuasive. Examiner below will now show how the claim is circular.

a resistive switching device (RSD) comprising: a bottom conductive electrode, 
wherein a portion of the bottom conductive electrode is within a via formed in a fill material of the IC structure (This is using a word to define itself. The word “IC strcutrue” is defined by the body of the claim. Thus, one can substitute the body of the claim for this word; see below); 
an insulator region communicatively coupled to the bottom conductive electrode, wherein a first portion of the insulator region defines a filament region having a predetermined filament region shape, wherein a second portion of the insulator region does not include the filament region; and a top conductive electrode communicatively coupled to the insulator region; wherein the predetermined filament region shape is configured to control filament formation within the insulator region such that a level of filament formation within the filament region is greater than a level of filament formation within the second portion of the insulator region.

Substituting the body of the claim for term “IC structure” in the claim we see this results in…
An integrated circuit (IC) structure comprising: 
a resistive switching device (RSD) comprising: a bottom conductive electrode, 
wherein a portion of the bottom conductive electrode is within a via formed in a fill material of the …
IC structure =a resistive switching device (RSD) comprising: a bottom conductive electrode, wherein a portion of the bottom conductive electrode is within a via formed in a fill material of the IC structure (now we have another IC structure to substitute. This will continue infinitely:
an insulator region communicatively coupled to the bottom conductive electrode, wherein a first portion of the insulator region defines a filament region having a predetermined filament region shape, wherein a second portion of the insulator region does not include the filament region; and a top conductive electrode communicatively coupled to the insulator region; wherein the predetermined filament region shape is configured to control filament formation within the insulator region such that a level of filament formation within the filament region is greater than a level of filament formation within the second portion of the insulator region.
an insulator region communicatively coupled to the bottom conductive electrode, wherein a first portion of the insulator region defines a filament region having a predetermined filament region shape, wherein a second portion of the insulator region does not include the filament region; and a top conductive electrode communicatively coupled to the insulator region; wherein the predetermined filament region shape is configured to control filament formation within the insulator region such that a level of filament formation within the filament region is greater than a level of filament formation within the second portion of the insulator region.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Trinh et al. (US 2016/0218283 A1) (“Trinh”).
Regarding claim 1, Trinh teaches at least in figure 16:
a resistive switching device (RSD) comprising (detailed below): 
a bottom conductive electrode (112/110); 
an insulator region (126/122/124) communicatively coupled to the bottom conductive electrode (112/110), 
wherein a first portion (122/124) of the insulator region (126/122/124) define a filament region having a predetermined filament region shape (130), 
wherein a second portion of the insulator region (126) does not include the filament region (no 130); and 
a top conductive electrode (134/146/144) communicatively coupled to the insulator region (126/122/124) ; 
wherein the predetermined filament region shape  (shape of 130; ¶ 0020, where the shape of the conductive filament is predetermined to have a upper region with a larger footprint than the lower region) is configured to control filament formation (130; ¶ 0018-20, where the 
Regarding claim 2, Trinh teaches at least in figure 16:
wherein the filament region (130) comprises an apex region (region around 130) comprising a first apex region sidewall (a sidewall where 130 meets 124) and a second apex region sidewall (a sidewall where 130 meets 122).
Regarding claim 3, Trinh teaches at least in figure 16:
wherein the first apex region sidewall intersects the second apex region sidewall at an angle that is less than about 90 degrees (figure 16 shows a filament region 130 similar to Applicant’s filament region 310, and the region of the apex shown in figure 16 is similar to Applicant’s apex region 414A. Since this is the case the apex regions of the prior art must have the same angle as Applicant).
Regarding claim 4, Trinh teaches at least in figure 16:
wherein the RSD is configured to, based on a voltage applied across the bottom conductive electrode and the top conductive electrode, form filaments in the insulator region (this is the use of the device based upon Applicant’s ¶ 0050. As such this limitation does not differentiate the prior art from the claimed subject matter. Additionally, Trinh teaches this in ¶¶ 0019 and 0063, where applying a voltage creates filaments (plural)).
Regarding claim 5, Trinh teaches at least in figure 16:

Regarding claim 6, Trinh teaches at least in figure 16:
wherein the filament region (region of 130) comprises a metal oxide (¶ 0021, 122 can be HfO).
Regarding claim 7, Trinh teaches at least in figure 16:
wherein the metal oxide comprises a compound selected from the group consisting of HfO2, Ta205, and ZrO2. (¶ 0021, where 122 can be a HfO based layer, e.g. a HFO2, see ¶ 0016).
Regarding claim 8, Trinh teaches at least in figure 16:
wherein the insulator region (126/122/124) further comprises a reactive electrode (126).
Regarding claim 9,
Claim 9 is not patentably distinct from claim 1, and is rejected for the same reasons as claim 1.
Claim 9 does include the additional language of…
wherein a portion of the bottom conductive electrode (112) is within a via (where 112 meets 110) formed in a fill material (where 112 meets 110 is material which is formed and fills the space where 112 meets 110) of the IC structure).
Regarding claim 10,
Claim 10 is not patentably distinct from claim 2, and is rejected for the same reasons as claim 2.
Regarding claim 11,

Regarding claim 12,
Claim 12 is not patentably distinct from claim 4, and is rejected for the same reasons as claim 4.
Regarding claim 13,
Claim 10 is not patentably distinct from claim 5, and is rejected for the same reasons as claim 5.
Regarding claim 14,
Claim 14 is not patentably distinct from claim 6, and is rejected for the same reasons as claim 6.
Regarding claim 15,
Claim 15 is not patentably distinct from claim 7, and is rejected for the same reasons as claim 7.
Regarding claim 16,
Claim 16 is not patentably distinct from claim 8, and is rejected for the same reasons as claim 8.

Response to Arguments
Applicant's arguments filed July 6, 2021 have been fully considered but they are not persuasive.
Applicant asserts that the prior art does not teach the predetermined shape of the filament(s). 
Examiner disagrees. In at least ¶ 0020 the prior art teaches that the shape are of the filament(s) 130 are predetermined to have a larger upper region than lower region. Applicant does not claim what shape. Further, in at least figure 16 the prior art shows that the shape of the filament(s) 130 can be an inverted cone shape. Therefore, the prior art teaches that the filament(s) have a predetermined shape. 
Applicant asserts that the prior art does not teach the prior art teaches it is the filament region shape that controls filament formation.
Examiner disagrees. In at least ¶ 0018-20, the prior art states that the thickness 122 will determine the upper width of 130, and the thickness of the 124 will determine the lower width of 120. Therefore, the shape, e.g. the area shown in the cross-sectional view of figure 16 for element s 126/124/122 will predetermine the shape of the filament(s) 130.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822